Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to filings received on 09/03/2020 for application 17/011,137.
Claims 1 and 15 being independent.
Claims 1-19 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more. 
Taking the computer elements out, Independent claims 1 & 15 merely recite the following: 
obtaining cost information of at least one transaction for a split payment; 
creating a split payment page that allows a visitor of the split payment page to pay a portion of a cost of the at least one transaction; 
providing the visitor with a link to the split payment page; and 
based on the portion of the cost of the at least one transaction being selected by the visitor of the split payment page, processing a payment or remittance of the portion of the cost, and updating the split payment page according to a result of the payment or the remittance.
Thus, under the broadest reasonable interpretation, the claim recites processing a payment or remittance of the portion of the cost, and updating the split payment page according to a result of the payment or the remittance. Therefore the claim is a “Method of Organizing Human Activity” relating to “Commercial or Legal Interactions” i.e. agreements in the form of contracts, sales activities or business relations. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of “a memory“ and ”a processor”, as seen in claim 15, for obtaining cost information, creating a page, providing a link, processing a payment or remittance of the portion of the cost and updating the page according to the result are recited at a high level of generality, i.e. as a generic processor performing generic computer functions of processing data. These additional elements are not integrated into a practical application because the claim as a whole merely describes how to generally “apply” the judicial exception in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than instructions to “apply” the exception using a generic computer component, See MPEP § 2106.05(d). 
Therefore, mere instruction to “apply” an exception using a generic computer component cannot integrate a judicial exception into a practical application of Step 2A or provide an inventive concept in Step 2B. Therefore, independent claims 1 & 15 are ineligible and the dependent claims 2-14 and 16-19 further narrow the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ben M. Coffman et al. (US 2014/0164234 A1, herein Coffman) in view of Nobuhiro Inagawa (US 2020/0226561 A1, herein Inagawa).

As per claim 1. A split payment method comprising: 
obtaining cost information of at least one transaction for a split payment (Coffman ¶¶ [41 & 44-46]); 
creating a split payment page that allows a visitor of the split payment page to pay a portion of a cost of the at least one transaction (Coffman ¶¶ [41, 49-50, 53 & 55]); 
providing the visitor with a link to the split payment page (Coffman ¶¶ [34, 41, 46, 50 & 53]); and 
it can be argued that Coffman does not explicitly teach, however, Inagawa further teaches:
based on the portion of the cost of the at least one transaction being selected by the visitor of the split payment page, processing a payment or remittance of the portion of the cost, and updating the split payment page according to a result of the payment or the remittance (Inagawa ¶¶ [56-58, 60-62, 69 & 90-91]).

As per claim 15, the claim recites analogous limitations to claim 1 above and is therefore rejected under the same premise.

As per claim 2, Coffman and Inagawa teach the split payment method of claim 1, Coffman further teaches: wherein the obtaining the cost information comprises: 
capturing an image of a bill or a receipt of the at least one transaction (Coffman ¶¶ [31-33]); and 
recognizing the cost information of the at least one transaction from the captured image (Coffman ¶¶ [31-33 & 40-41]).

As per claim 3, Coffman and Inagawa teach the split payment method of claim 1, Coffman further teaches: wherein the creating the split payment page comprises: 
creating the split payment page that shows a plurality of payment items of the at least one transaction, to allow the visitor of the split payment page to select one of the plurality of payment items to pay the portion of the cost of the at least one transaction (Coffman ¶¶ [39-41 & 55]).

As per claim 4, Coffman and Inagawa teach the split payment method of claim 1, Inagawa further teaches: wherein the split payment page comprises 
a first function of selecting the portion of the cost of the at least one transaction among a plurality of portions of the cost of the at least one transaction (Inagawa ¶¶ [52 & 54]), and 
a second function of requesting the payment or remittance of the portion of the cost selected through the first function (Inagawa ¶¶ [52 & 54]).
The motivation to combine the references is the same as seen above in claim 1. 
 claim 16, the claim recites analogous limitations to claim 4 above and is therefore rejected under the same premise.

As per claim 5, Coffman and Inagawa teach the split payment method of claim 1, Coffman further teaches: wherein the split payment page comprises a first area for displaying the cost information of each of a plurality of payment items of the at least one transaction (Coffman ¶¶ [29, 31, 34, 39-41 & 44]), and 
a second area for displaying an amount to be paid or remitted by the visitor of the split payment pages, wherein the amount in the second area changes according to a selection of one or more of the plurality of payment items (Coffman ¶¶ [38-39, 41-42 & 44]).

As per claim 6, Coffman and Inagawa teach the split payment method of claim 1, Coffman further teaches: wherein the processing of the payment or the remittance comprises processing the payment of the portion of the cost in association with a seller or a service provider of the at least one transaction (Coffman ¶¶ [34-35, 40-42, 50 & 55]).
As per claim 17, the claim recites analogous limitations to claim 6 above and is therefore rejected under the same premise.

As per claim 7, Coffman and Inagawa teach the split payment method of claim 1, Coffman further teaches: wherein the processing of the payment or the remittance comprises remitting the portion of the cost from the visitor of the split payment page to a seller, a service provider, or a payer of the at least one transaction (Coffman ¶¶ [34-35, 40-42, 50 & 55]).
As per claim 18, the claim recites analogous limitations to claim 7 above and is therefore rejected under the same premise.

As per claim 8, Coffman and Inagawa teach the split payment method of claim 1, Inagawa further teaches: further comprising: applying the result of the payment or the remittance of the visitor to the split payment page while the split payment page is opened by and shown to another visitor (Inagawa ¶¶ [56-58, 60-62, 69 & 90-91]).
The motivation to combine the references is the same as seen above in claim 1. 
As per claim 19, the claim recites analogous limitations to claim 8 above and is therefore rejected under the same premise.

As per claim 9, Coffman and Inagawa teach the split payment method of claim 1, Coffman further teaches: wherein the split payment page comprises a share function of sharing the result of the payment or the remittance of the visitor, and the split payment method further comprises: 
forwarding the result of the payment or the remittance of the visitor to a user selected by the visitor from among a plurality of users having a personal relationship with the visitor in response to a share request from the visitor using the share function (Coffman ¶¶ [28, 37, 40, 50 & 54-55]).

As per claim 10, Coffman and Inagawa teach the split payment method of claim 9, Inagawa further teaches: wherein the forwarding the result of the payment or the remittance comprises: 
based on the user selected by the visitor not being a settler of the split payment, forwarding the result of the payment or the remittance of the visitor to the user selected by the visitor in a state in which information about the visitor is removed or masked from the result of the payment or the remittance of the visitor (Inagawa ¶¶ [62, 69 & 89-91]).
The motivation to combine the references is the same as seen above in claim 1. 

As per claim 11, Coffman and Inagawa teach the split payment method of claim 1, Coffman further teaches: wherein the obtaining the cost information comprises: 
receiving an image of a bill or a receipt of the at least one transaction that is captured using a camera of a terminal of a single settler among settlers of the split payment (Coffman ¶¶ [32-34, 40 & 50]); 
recognizing text from the received image (Coffman ¶¶ [33-34 & 50]); and 
extracting the cost information of each of a plurality of payment items of the at least one transaction (Coffman ¶¶ [31, 34, 41 & 50-51]).

As per claim 12, Coffman and Inagawa teach the split payment method of claim 1, Coffman further teaches: wherein the processing the payment or the remittance comprises: 
based on the visitor visiting the split payment page through the link is a last settler of the split payment, requesting the visitor to pay an entire remaining amount of the at least one transaction (Coffman ¶¶ [34, 41, 44, 50 & 53]).

As per claim 13, Coffman and Inagawa teach the split payment method of claim 1, Inagawa further teaches: further comprising: 
providing an administrator page for requesting a settler of the split payment to divide the cost of the at least one transaction into a plurality of portions for the split payment (Inagawa ¶¶ [54, 56 & 59]).
The motivation to combine the references is the same as seen above in claim 1. 

As per claim 14, Coffman and Inagawa teach the non-transitory computer-readable recording medium storing instructions that, Coffman further teaches: when executed by at least one processor, cause the processor to perform the split payment method of claim 1 (Coffman ¶¶ [40-100] teach a processor performing the methods of claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481. The examiner can normally be reached Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/17/2022